*Hudgins, J.,
delivered the opinion of the court.
This writ of .error brings under review the proceedings of a trial in which James Thomas was convicted of murder in the first degree for killing his aunt, Mattie Hall, and sentenced to life imprisonment.
The dominant question presented is whether the evidence is sufficient to sustain the verdict.
Mattie Hall, who lived at the home of Hampton Cooper, in Goochland county, failed to return home on Monday, March 4, 1946. Search for her was begun on Tuesday and continued until Thursday morning, March 7, when her body was found in Lickinghole Creek near the aqueduct about eight feet from the bank in water ten feet deep. A fishing pole was entangled in her clothing and projected several feet out of the water. The base of her skull was fractured, apparently by a blunt instrument. There was a deep stab in the back of her neck. No water was found in her lungs. These facts established the corpus delicti—the death of the victim by criminal violence of another.
The accused lived near his aunt, Mattie Hall, but was employed in Richmond. On Monday afternoon he was seen driving his aunt in her automobile. He went to *816Richmond in his aunt’s car Monday night and returned to his home Wednesday afternoon, when he was informed that his aunt was missing. He made no suggestions to the searchers, nor did he offer his aid in finding her. He spent Wednesday night in Richmond but returned to his home again Thursday morning. When questioned, he told the deputy sheriff and others that on Monday afternoon he had taken his aunt to, and left her at, a place known as Sherman’s Gap near a covered bridge, the opposite direction from the place where the body was found. The accused went with the deputy sheriff to the spot designated but no footprints, which would have been easily seen in the sand if made, were found. The deputy sheriff then became suspicious of the truthfulness of the accused and took him to the sheriff at Goochland court house. There, in the presence of the sheriff and others, the accused repeatedly said that Iris aunt had gotten out of the car at the covered bridge with $50 cash, which he had given her, in her pocketbook. The accused seemed more interested in finding the $50 than in ascertaining the whereabouts of his aunt.
It seems that other searchers found the body of the victim while the sheriff was questioning the accused. The accused was taken to the aqueduct and there, with the body in sight, he stated that he did not know when or how his aunt or her body had reached the spot. After further questioning, the accused was informed that he and his aunt had been seen in an automobile passing Irwin’s station on Monday afternoon. He then admitted that he and the deceased had passed Irwin’s station, but said that they had turned the car around before getting to the creek and that he had carried her to the covered bridge and left her. The accused was unable to point out any place where a car had turned between the station and the aqueduct.
H. D. Ragland, the station agent, stated, in the presence of the accused, that he had seen Mattie Hall and the accused on Monday afternoon going towards the aqueduct and that, within an hour’s time, he had seen the accused coming back in the car alone. The accused contradicted Mr. Ragland *817and told him that Mattie Hall was with him in the car when he came back. Later the accused admitted that he had carried Mattie Hall a portion of the way up the creek and let her out to go fishing. The accused stated that Mattie Hall intended to go to New York, that he had paid her $50 for the use of her car while she was gone, and that she had put the money in her left hip picket. Her pocketbook containing personal effects, but no money, was found on the body.
Douglas Glover and Willie Winston testified that on Monday afternoon, March 4, they drove to within fifty yards of the creek at the aqueduct and that, as they did so, the accused, with an iron rod in his hand, ran from the creek towards them and said that they had scared him and that he thought he had left his car on the road so they could not pass. He appeared excited and was sweating profusely. The car in question was not in the road and the witnesses drove past it and turned around. They informed the accused that they were looking for Ronie Perkins and Mary Turner, who were supposed to be fishing there. The accused informed these witnesses that he had seen these young ladies leave Irwin’s station about an hour previously with Sallie Martin. The accused, on being asked who was fishing at the creek, replied: “No one’s up there but me,” and stated that he was looking for bait.
Ronie Perkins and Mary Turner testified that they did not see the accused on March 4, and that they did not go back home with Sallie Martin but hitch-hiked a ride on Sam Norton’s truck.
Robert Miles, a boy about 12 years of age, testified that he lived with his aunt, Mattie Hall; that, coming home from school on Monday afternoon, he met the accused and his aunt driving away in an automobile; that just before dark on that day the accused came back alone, and in reply to a question, said: “I left her (Mattie Hall) at the covered bridge. She is coming on up through the bushes.” After further conversation, the accused asked this boy: “Where are you going to stay?” The boy replied: “I may stay *818with you.” The accused said: “No, you ain’t. Aunt Mattie ain’t coming back.” The witness did not know whether the accused meant that his Aunt Mattie was going to New York or not. He knew that his Aunt Mattie was planning to go to New York. The accused then gave the boy fifty cents and left.
This' witness further said that his Aunt Ophelia, the mother of the accused, told him that if he would testify he would get $5.
There was evidence tending to show that a fishing hook, to which was attached a line and pole, was fastened in the back of the sweater of the victim; that the body was straight; and that there had been some bleeding from the stab wound in the throat severing the jugular vein. It was also proven that when the body was taken from the water the legs were bent at least fifteen degrees, the arms were bent, the body stiff, the head could be moved. The coroner stated that rigor mortis usually develops within three to four hours after death, and that cold water prolongs rigor mortis and it may continue for seven or eight days. However, the coroner was unwilling to fix the hour of the death.
Other witnesses stated that, on Tuesday, March 5, between 3:00 and 4:00 P.M., they saw the fishing pole sticking up out of the water at the spot where the body was found, but no examination was made of this until Thursday morning. This, together with other evidence, is sufficient to overcome the testimony of Mrs. Ragland, who stated that she saw Mattie Hall in a moving car pass Irwin’s station Tuesday afternoon.
The only fair inference from all the testimony is that the murder was committed and the body placed in the water some time after 5:00 P.M. on Monday, March 4, 1946.
The conviction of the accused does not rest wholly upon his false statements of material facts, to which much weight is always given (Massie v. Commonwealth, 140 Va. 557, 125 S. E. 146), but upon these and other circumstances which may be summarized as follows: (1) The accused was the last person to see Mattie Hall alive; (2) he *819was at the scene of the crime about the time the murder was committed; (3) he seemed excited, had a blunt instrument in his hand, and made false statements, evidently in order to keep the two witnesses from going down to the creek; (4) his failure to aid the searchers for his aunt and his deliberate attempt to lead them in the opposite direction from the place in which his aunt had last been seen alive and where her body was found; and (5) his false statements regarding his movements on the day the crime was committed.
We held, in Dean v. Commonwealth, 32 Gratt. (73 Va.) 912, 926, that the circumstantial evidence is sufficient to support a conviction where time, place, motive, means and conduct concur in pointing out the accused as the guilty agent. All of these circumstances are present in the instant case except proof of motive. The presence or absence of motive is not proof of a substantive fact although its absence does strengthen the presumption of innocence. See Ferrell v. Commonwealth, 177 Va. 861, 14 S. E. (2d) 293.
The conduct and statements of the accused, detailed in the evidence, from Monday afternoon until some time after the body was found reveal a guilty conscience and are inconsistent with innocence. See Bonner v. Commonwealth, 141 Va. 395, 126 S. E. 198.
The accused’s explanation of his conduct and his excuses for his incriminating statements to others after his aunt disappeared are too feeble to convince the most gullible. The jury was fully justified in disbelieving any statement made by this self-confessed falsifier.
The only other assignment of error is the admission, over the objection of the accused, of the deputy sheriff’s testimony to the effect that the accused “seemed more concerned over not finding the $50 than he was over Mattie’s death.”
The general rule governing admissions of testimony of this character was discussed in Mohler v. Commonwealth, 132 Va. 713, 727, 111 S. E. 454, where this was said: “This subject has been recently considered by this court in the case of Chesapeake, etc., R. Co. v. Arrington, 126 Va. 194, *820202, 101 S. E. 415. It is there held that answers of this character, which relate to a matter not requiring expert knowledge, are admissible. Such statements are not mere opinions, but impressions drawn from observed facts, sometimes called the ‘collective facts rule.’ ” See 20 Am. Jur., Evidence, secs. 823-4; 32 C. J. S., Evidence, sec. 459, et seq. The admission of this testimony was not error.
The judgment of the trial court is affirmed.

Affirmed.


Note.—Owing to circumstances over which we had no control, the preparation of this opinion had to be reassigned.